—Order, Supreme Court, New York County (Norman Ryp, J.), entered March 26, 1996, which granted nonparty respondent’s motion to quash plaintiff s subpoena, unanimously affirmed, without costs.
In addition to the technical deficiencies of plaintiffs subpoena, the most significant of which is the absence of a statement of the circumstances or reasons disclosure is sought (CPLR 3101 [a] [4]), plaintiff fails to demonstrate that the settlement information he seeks will be useful in the prosecution of this action against his former attorneys for having settled his Federal court action against nonparty respondent, a distributor of L-tryptophane products in this country, and its parent, a manufacturer of such products, without making a proper investigation or analysis of his particular situation. That other persons who ingested nonparty respondent’s products may have obtained higher settlements than plaintiff can have no bearing on that claim absent information regarding the particular factors considered in reaching a particular settlement, information that would not likely be shown on the face of the settlement agreements requested. Concur—Murphy, P. J., Milonas, Mazzarelli and Andrias, JJ.